455 N.W.2d 808 (1990)
235 Neb. 505
Steve EMME, Appellee,
v.
Stacey EMME, Appellant.
No. 89-1160.
Supreme Court of Nebraska.
May 25, 1990.
William G. Line of Kerrigan, Line & Martin, Fremont, for appellant.
Leo J. Eskey, Fremont, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
Respondent mother appeals from the judgment of the trial court which found, on her petition to modify custody, that there had been no material change in circumstances, that the petitioner father was not unfit to have custody of the parties' minor child, and that the best interests of the minor child did not require a change of custody.
The ultimate test in determining the appropriateness of an award involving custody of a minor child is reasonableness, as determined by the facts in each case, and the trial court's determination normally will be affirmed in the absence of an abuse of discretion. Helms v. Helms, 234 Neb. 630, 452 N.W.2d 269 (1990).
We have reviewed the record de novo, as we are required to do, and have determined that the trial court did not abuse its discretion. Helms v. Helms, supra. The judgment of the district court is affirmed. No attorney fees are awarded.
AFFIRMED.
WHITE, J., dissents.